Citation Nr: 0402008	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to March 1954 and from September 1954 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In June 2002 the Board remanded the 
case to fulfill the veteran's request for a personal hearing 
before the Board.  In August 2002 the veteran testified at a 
Travel Board hearing at the RO before the undersigned.  

In a decision issued in November 2002, the Board, denied the 
benefit sought on appeal.  The veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in May 2003, the Court vacated the 
November 2002 Board decision and remanded it pursuant to 
38 U.S.C.A. § 7252(a).  Accordingly, this matter is again 
before the Board.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The Motion for Vacate and Remand granted by the Court in its 
May 2003 decision argued that the VA had failed in its duty 
to assist the veteran as mandated by the VCAA.  Specifically, 
it found that a remand was necessary in order to obtain a 
medical opinion as to whether it was at least as likely as 
not that the veteran incurred genital herpes during active 
service.  In addition, in light of the unavailability of the 
service medical records, the veteran should be advised of 
alternative forms of evidence to support his contentions that 
he received treatment for herpes during active service.  
Finally, the veteran should be informed of the evidence 
needed to substantiate his claim, as well as whether he had 
the responsibility to obtain that evidence, or whether the VA 
would obtain that evidence on his behalf.

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the RO should 
inform the veteran of alternative forms 
of evidence, such as lay statements, that 
may be submitted to substantiate his 
contention that he received treatment for 
genital herpes in service.

2.  Then, the RO should provide the 
veteran's claims file or, in the 
alternative, copies of all pertinent 
records in the claims file, to an 
appropriate medical specialist for 
review.  The physician should review all 
pertinent records, and opine whether it 
is at least as likely as not that the 
veteran's genital herpes were incurred 
during active service.  The opinion 
should be supported by an explanation of 
the medical rationale and should identify 
the relevant facts relied upon.

3.  Then, the RO should readjudicate the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


